714 N.W.2d 656 (2006)
475 Mich. 871
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mark Owen MILBOURN, Defendant-Appellant.
Docket No. 130505. COA No. 267065.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the January 10, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).